Title: July 18 1796. Monday.
From: Adams, John
To: 


       Billings is at hoe. The Kitchen Folk say he is steady. A terrible drunken distracted Week he has made of the last. A Beast associating with the worst Beasts in the Neighborhood. Drunk with John Cope­land, Seth Bass &c. Hurried as if possessed, like Robert the Coachman, or Turner the Stocking Weaver. Running to all the Shops and private Houses swilling Brandy, Wine and Cyder in quantities enough to destroy him. If the Ancients drank Wine as our People drink rum and Cyder it is no wonder We read of so many possessed with Devils.
       Went up to Penns hill. Trask has the Rheumatism in his Arm and is unable to work. He told me that Rattlesnakes began to appear—two on Saturday by Porters and Prays. One kill’d. The other escaped. He told me too of another Event that vex’d, provoked and allarm’d me much more—vizt, That my Horses were Yesterday in such a frenzy at the Church Door, that they frightened the Crowd of People, and frightened a Horse or the People in the Chaise so that they whipp’d their Horse, till he ran over two Children. The children stooped down or fell down, so that the chaise went over them without hurting them. But it must have been almost a Miracle, that they were not kill’d or wounded. I know not when my Indignation has been more excited, at the Coachman for his folly and Carelessness: and indeed at others of the Family for the Carriage going to Meeting at all. As Mrs. A. could not go the Coach ought not to have gone. The Coachman and Footman ought to have gone to Meeting—and the Girls to have walk’d. L. Smith has no Pretentions to ride in a Coach more than Nancy Adams or even Polly Howard. It is spoiling her Mind and her Reputation both, to indulge her Vanity in that Manner. I scolded at the Coachman first and afterwards at his Mistress, and I will scold again and again. It is my Duty. There is no greater Insolence or Tyranny, than sporting with Horses and Carriages among Crouds of People.
      